DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 04 April 2022.
Claims 1, 6, 12, and 19 have been amended.
Claims 4-5, 7, 13-14, and 16 have been previously cancelled.
Claims 1, 6, 8-12, 15 and 17-20 are pending and allowable as set forth below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
 

Reasons for Allowance
Currently claims 1, 6, 8-12, 15 and 17-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Xu et al. (US PG Pub. 2017/0344954) further in view of Noh et al. (US PG Pub. 2018/0336241) and Boada et al. (US PG Pub. 2018/0240042)) where Xu teaches building queries using query-based features 602 include search engine features such as term frequency-inverse document frequency (TF-IDF), term location in document, bag-of-words, etc. These query-based features 602 may be fed to a query-based ranking model 604, which returns scores for each of the query/result pairs, (Xu ¶63); also the use of embeddings and similarities thereof, (¶76-¶78).  Noh teaches generating a vector of the given job search query based on the word-embedding machine-learning model (e.g., by mapping words of the job search query to vectors and combining those vectors); and computing a similarity (e.g., cosine similarity) between the two generated vectors, (Noh ¶17).  Boada teaches Jensen-Shannon divergence) and corresponding attribute confidence levels, and then selecting segments that are persistent across multiple runs of step 120, (Boada ¶36).  
The instant claims 1, 12, and 19 recite, in part, a combination of elements (claim 1 reproduced for exemplary purposes): 
“generating a bag-of-words representation for each document in a first plurality of documents, each document in the first plurality of documents comprising words used as search parameters specified by a user of a plurality of users associated with a common recruiting contract; 
generating a bag-of-words representation for each document in a second plurality of documents, each document in the second plurality of documents comprising words indicating attributes of a job candidate as specified in a user profile of the job candidate; 
using the bag-of-words representations for the first plurality of documents and the second plurality of document as training data, training a topic model to derive embeddings for documents
obtaining a first embedding for one or more documents comprising parameters of one or more searches by a first recruiting entity, by: 
generating a bag-of-words representation of the parameters from the one or more searches by the first recruiting entity; and 
applying the topic model to the bag-of-words representation of the parameters to generate the first embedding; 
obtaining a set of additional embeddings, wherein each embedding in the set of additional embeddings is for attributes of a candidate in a set of candidates, the additional embeddings derived by: 
identifying the set of candidates that match one or more parameters of a current search and 
applying the topic model to the attributes of each candidate in the set of candidates to generate the set of additional embeddings; 
determining, by one or more computer systems, for each pairing of the first embedding and an embedding in the set of additional embeddings at least one match feature comprising a measure of similarity between the first embedding and the embedding in the set of additional embeddings; 
applying, by the one or more computer systems, a machine learning model to each match feature and additional features for each candidate in the set of candidates to produce a score for each candidate in the set of candidates; 
generating a ranking of the set of candidates according to the score corresponding with each candidate; and 
outputting at least a portion of the ranking as search results of a current search by the first recruiting entity.”
It is clear from the disclosures of Xu, Noh, and Boada that the prior art does not consider the possibility of the combination of elements above, specifically the ability to generate the two bag-of-words representations, one for the documents with words used as search parameters and one for the documents comprising the words indicating attributes of a job candidate, in order to apply topic and machine learning models to rank the set of candidates, as commonly included in each independent claims 1, 12, and 19.
Upon a non-patent literature search, the Examiner notes Lefebvre-Brossard et al. as teaching the concept of people-to-people matching with a single concept of a neural network utilizing bag-of-words and embeddings, however the state of the art is simply using a single bag-of-words approach.  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Xu, Noh, and Boada references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629